Citation Nr: 1545819	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a head injury.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for the residuals of a head injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for appellants Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June to November 1964 and from June to August 1966.

This matter comes before the Board of appellants' Appeals (Board) from a January 2012 rating decision of the Department of appellants Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which determined new and material evidence had not been submitted regarding the appellant's claims.

The appellant's claim of entitlement to service connection for a nervous condition has been recharacterized as a claim for any acquired psychiatric disorder, as a claim for a psychiatric disability includes any disorder that is reasonably encompassed by the claimant's symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This decision grants the appellant's request to reopen his claims, as discussed in more detail below; therefore, the issues of entitlement to service connection for the residuals of a head injury, headaches, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).



FINDINGS OF FACT

1.  A final March 1984 Board decision denied entitlement to service connection for the residuals of a head injury, headaches, and an acquired psychiatric disorder.

2.  In November 2011, the appellant submitted a request to reopen his claims of entitlement to service connection for the residuals of a head injury, headaches, and an acquired psychiatric disorder with previously unconsidered evidence that pertains to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen claims of entitlement to service connection for the residuals of a head injury, headaches, and an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 1984 Board decision denied entitlement to service connection for the residuals of a head injury, headaches, and an acquired psychiatric disorder.  Board decisions are final when issued.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Court of Appeals for Veteran's Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  New evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Ultimately, the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence and suggest "enabling rather than precluding reopening."  Id.  

Here, the appellant has presented evidence that requires a VA medical opinion under the McLendon standard.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  The appellant asserts the claimed disabilities are the result of an incident in which he was hit in the head with a jack in August 1966.  An August 2012 MRI report reveals he has a metallic prosthesis at the base of his brain.  This previously unconsidered evidence triggers VA's duty to provide an examination and warrants reopening of the appellant's claims.  See Shade, 24 Vet. App. at 117-20.  




ORDER

The claim of entitlement to service connection for the residuals of a head injury is reopened.

The claim of entitlement to service connection for headaches is reopened.

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

As previously noted, a VA opinion is necessary regarding the appellant's claims.  See McLendon, supra.  As the most recent VA treatment records included in the claims file are from August 2002, there may be outstanding treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify any outstanding VA or private treatment records and make reasonable efforts to obtain such records.

2.  Schedule the appellant for an examination, or examinations if necessary, to determine whether it is at least as likely as not that he has the residuals of a head injury, headaches, or acquired psychiatric disability as the result of an in-service injury in August 1966.

A comprehensive rationale must be furnished for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is missing evidence that would enable the examiner to provide the opinion if it were obtained.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of appellants' Appeals or by the United States Court of Appeals for appellants Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
appellants Law Judge, Board of appellants' Appeals


Department of appellants Affairs


